           Case 5:21-mj-00113 Document 5 Filed on 01/19/21 in TXSD Page 1 of 3




Submitted by reliable electronic
means per Fed.R.Crim.P. 4.1, Maio Villanueva
sworn to and signature attested
telephonically on January 19, 2021,
at Laredo, Texas.
             Case
CONTINUATION OF    5:21-mj-00113
                CRIMINAL         Document 5 Filed on 01/19/21 in TXSD Page 2 of 3
                           COMPLAINT




                                                               AFFIDAVIT
                                                       In support ofCriminal Complaint


     UNITED STATES OF AMERICA                                                  CRIMINAL COMPLAINT
                    V.
     Jerry PEREZ                                                                  Case Number:




      1.      On January 15, 2021, a Border Patrol Agents (BPA) working the United States Border Patrol Checkpoint located
     approximately 29 mile marker oflnterstate Highway 35 (IH-35) near Laredo, Texas in Webb County arrested Jerry PEREZ for
     transporting one illegal alien further into the United States.

     2.       At approximately 6:05 p.m., a red in color Cadillac ATS approached the Border Patrol Checkpoint with two visible
     occupants to be inspected by the BPA on duty. As the vehicle approached the primary lane, BPA observed the driver appearing to
     be nervous and unwilling to make eye contact. BPA asked the driver, later identified as Jerry PEREZ, ifhe was a United States
     Citizen to which he replied, "yes". BPA then asked the passenger later identified as Karina URIBE-Medrano as to her citizenship
     but she did not answer. BPA then asked URIBE-Medrano for her identification but PEREZ replied for her and stated she had lost
     it. BPA asked URIBE-Medrano biographical information but URIBE-Medrano did not seem to understand. BPA asked URIBE­
     Medrano ifshe spoke Spanish to which she replied, "yes". The BPA continued his interview and asked URIBE-Medrano in the
     Spanish language where she was born, to which she replied, "San Antonio". BPA then asked URIBE-Medrano what hospital she
     was born in, but URIBE-Medrano avoided eye contact and was unable to reply. Both subjects were taken into custody for
     suspicion of alien smuggling and escorted inside the checkpoint for further investigation. Once inside the checkpoint,
     URIBE-Medrano freely admitted to being in the United States illegally. Both subjects were placed under arrest.

     3.         PRINCIPAL STATEMENT: Jerry PEREZ, a United States Citizen, was provided his Miranda Rights to which he
     acknowledged and understood them by signing service form 1-214. PEREZ was willing to provide a statement without an attorney
     present. PEREZ stated he gave the passenger URIBE-Medrano a ride and was going to transport her to San Antonio, Texas.
     PEREZ stated he did the favor for a family member but did not know URIBE-Medrano. PEREZ stated this was his first attempt in
     smuggling and thought it was going to be easy. PEREZ stated he knew URIBE-Medrano was illegally in the United States and that
     it is illegal to transport illegal aliens through the checkpoint. PEREZ stated he did not receive any money to transport URIBE­
     Medrano.

     4.        MATERIAL WITNESS STATEMENT: URIBE-Medrano, a citizen ofMexico, stated she crossed into the United States
     (U.S.) on January 14, 2021 with six subjects. URIBE-Medrano stated she paid $2,000.00 United States Dollars (USO) to a subject
     in Mexico and was going to pay a total of6,000.00 USO when she reached her final destination ofDallas, Texas. URIBE-Medrano
     stated after crossing into the U.S., she walked for an hour until she along with the six subjects were picked up by an unknown
     person driving an unknown vehicle. URIBE-Medrano stated she was transported to an empty house and stayed there for the
     remainder ofthe night until the following day {January 15, 2021). URIBE-Medrano stated the following day an unknown person
     transported her to a different house where she was provided with new clothes to wear. URIBE-Medrano stated she was then
     transported in another vehicle by an unknown person to a store's parking lot. URIBE-Medrano stated she was instructed by the
     driver ofthat vehicle not to get nervous when she arrived at the checkpoint. URIBE-Medrano stated that the unknown person also
     instructed her that when asked by an Immigration Officer if she is a United States Citizen to reply "yes". URIBE-Medrano stated
     the same unknown person while in the store's parking lot instructed her to get in a red vehicle that was parked in the same parking
     lot. URIBE-Medrano stated she entered the red vehicle and the driver (PEREZ) was in the driver's seat. URIBE-Medrano stated
     that the driver (PEREZ) did not talk to her at all while they drove to the Checkpoint. URIBE-Medrano was presented with a six­
     person photo line-up to which she positively identified Jerry PEREZ as the driver ofthe vehicle she was arrested in.
Case 5:21-mj-00113 Document 5 Filed on 01/19/21 in TXSD Page 3 of 3
